1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: _______________

 3 Filing Date: July 31, 2017

 4 NO. 34,518

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellee,

 7 v.

 8 JOHN FARISH,

 9         Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Christina P. Argyres, District Judge

12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   John Kloss, Assistant Attorney General
15   Albuquerque, NM

16 for Appellee

17   Bennett J. Baur, Chief Public Defender
18   Santa Fe, NM
19   Sergio Viscoli, Appellate Defender
20   Steven J. Forsberg, Assistant Appellate Defender
21   Albuquerque, NM

22 for Appellant
 1                                          OPINION

 2 HANISEE, Judge.

 3   {1}   Defendant John Farish appeals from the district court’s on-record affirmance

 4 of his convictions in metropolitan court for driving a vehicle with defective

 5 equipment, pursuant to NMSA 1978, Section 66-3-801(A) (1991), and driving under

 6 the influence (DUI), pursuant to NMSA 1978, Section 66-8-102 (2010). Defendant

 7 argues that the officer who stopped his vehicle lacked reasonable suspicion to support

 8 the stop. We affirm.

 9 BACKGROUND

10   {2}   At approximately 1:30 a.m. on April 13, 2012, Defendant was stopped by

11 Bernalillo County Sheriff’s Deputy Peter Martinez on Montaño Road near Fourth

12 Street in Albuquerque, New Mexico. The basis for the stop was that Deputy Martinez

13 believed Defendant was violating Section 66-3-801(A) by driving a vehicle with

14 defective equipment, specifically an improperly functioning left taillight.1

15 Defendant’s left taillight consisted of two bulbs: a larger upper bulb, and a smaller

16 lower bulb. While the lower bulb was lit, the upper bulb was not. After first observing

17 Defendant’s vehicle, Deputy Martinez followed Defendant for approximately one-

18 quarter mile, during which time he also “observed some driving behaviors that were


19         1
               It is undisputed that Defendant’s right taillight was working properly.
 1 possible for someone who might be under the influence.” Specifically, he observed

 2 Defendant swerve within the lane twice in a manner that nearly drove over the lane

 3 markings, though he never saw Defendant leave the lane or touch the markings.

 4 Deputy Martinez testified that there were no other violations of law and that his only

 5 basis for stopping Defendant was the perceived taillight violation. Upon making

 6 contact with Defendant, Deputy Martinez noticed that Defendant had bloodshot,

 7 watery eyes and the smell of alcohol coming from his facial area. Deputy Martinez

 8 then initiated a DUI investigation, and Defendant was subsequently charged with DUI

 9 (first offense) and operating a vehicle with defective equipment.

10   {3}   Prior to trial, Defendant requested and the metropolitan court held an

11 evidentiary hearing on the question of reasonable suspicion. After Deputy Martinez

12 testified to the above-cited facts, Defendant argued that the charges against him

13 should be dismissed because the testimony indicated that Defendant had two taillights

14 that were in “working condition,” meaning that Deputy Martinez lacked reasonable

15 suspicion of a violation of either Section 66-3-801(A) (providing, among other

16 things, that it is a misdemeanor to operate a vehicle “which . . . is not at all times

17 equipped with such lamps and other equipment in proper condition and adjustment

18 as is required by [NMSA 1978, §§ 66-3-801 to -887 (1978, as amended through

19 2017)],” or Section 66-3-805(A) (setting forth specific requirements for tail lamps),


                                             2
 1 and that there was no other reasonable basis for the stop. Defendant argued that “the

 2 light, maybe a bulb, being out was not reason enough to pull over [Defendant.]”

 3 Alternatively, Defendant argued that the stop was pretextual. The State argued that

 4 Deputy Martinez had reasonable suspicion because part of Defendant’s left taillight

 5 was not lit, meaning it was not “in proper condition” as required by Section 66-3-

 6 801(A). The State also argued that Defendant failed to meet his burden of establishing

 7 that the stop was pretextual.

 8   {4}   The metropolitan court found that Deputy Martinez had reasonable suspicion

 9 to stop Defendant’s vehicle based on Deputy Martinez’s observation that part of

10 Defendant’s taillight was not illuminated. It reasoned that “[one] light not working

11 out of a two-part light would still be a defective equipment [violation]” under Section

12 66-3-801, i.e., it was a per se violation. The metropolitan court further found that

13 there was no testimony elicited to support Defendant’s argument that the stop was

14 pretextual and therefore denied Defendant’s motion to dismiss on that basis as well.

15 Defendant was subsequently convicted of DUI (first offense) and driving a vehicle

16 with defective equipment.

17   {5}   In his on-record appeal to the district court, Defendant argued that the trial

18 court misapplied Section 66-3-801 because “a plain reading of [Section 66-3-801]

19 indicates that defective equipment is defined in [S]ections 66-3-801 through 66-3-


                                              3
 1 887[,]” making it necessary to “analyze [S]ection 66-3-805(A), which defines

 2 functioning tail lamps[.]” Section 66-3-805(A) provides that “[e]very motor vehicle

 3 . . . shall be equipped with at least two tail lamps mounted on the rear” and that such

 4 lamps “shall emit a red light plainly visible from a distance of [500] feet to the rear[.]”

 5 According to Defendant, Deputy Martinez failed to articulate facts that would support

 6 reasonable suspicion that Defendant had violated Section 66-3-805(A) because

 7 Deputy Martinez conceded that he was, at all times, within 500 feet of the rear of

 8 Defendant’s vehicle, thus making any suspected violation speculative rather than

 9 reasonable. The district court agreed with Defendant that “there can be no violation

10 of Section 66-3-801 with respect to defective tail[]lights without reference to Section

11 66-3-805” and concluded that “to the extent Deputy Martinez relied on Section[s] 66-

12 3-801 [and -805(A)] for a per se violation, the [district c]ourt agrees the officer made

13 a mistake of law.” However, the district court construed Section 66-3-805(C) as

14 providing an independent basis supporting the existence of reasonable suspicion.

15 According to the district court, Section 66-3-805(C) requires that “if a tail lamp is

16 wired to be lighted, it must be lit when it is dark.” Thus, reasoned the district court,

17 because Deputy Martinez articulated facts that would support the conclusion that

18 Defendant violated Section 66-3-805(C) because the upper, larger portion of one of

19 Defendant’s taillights was not lighted at 1:30 a.m. when it would have been dark,


                                                4
 1 there was reasonable suspicion to stop Defendant. Accordingly, the district court

 2 affirmed Defendant’s convictions. Defendant now appeals to this Court.

 3 STANDARDS OF REVIEW

 4 Statutory Interpretation

 5   {6}   “Statutory interpretation is an issue of law, which we review de novo.” State

 6 v. Duhon, 2005-NMCA-120, ¶ 10, 138 N.M. 466, 122 P.3d 50. “Our primary goal

 7 when interpreting statutory language is to give effect to the intent of the

 8 [L]egislature.” State v. Torres, 2006-NMCA-106, ¶ 8, 140 N.M. 230, 141 P.3d 1284.

 9 “We begin the search for legislative intent by looking first to the words chosen by the

10 Legislature and the plain meaning of the Legislature’s language.” State v. Davis,

11 2003-NMSC-022, ¶ 6, 134 N.M. 172, 74 P.3d 1064 (internal quotation marks and

12 citation omitted). “If the language of the statute is clear and unambiguous, we must

13 give effect to that language and refrain from further statutory interpretation.” State

14 v. Chavez, 2016-NMCA-016, ¶ 7, 365 P.3d 61 (internal quotation marks and citation

15 omitted), cert. granted, 2016-NMCERT-001, 370 P.3d 474.

16 Reasonable Suspicion

17   {7}   “[W]e determine constitutional reasonableness de novo.” State v. Dopslaf,

18 2015-NMCA-098, ¶ 7, 356 P.3d 559, cert. denied, 2015-NMCERT-008, 369 P.3d
19 368. “The appellate courts will find reasonable suspicion if the officer is aware of


                                              5
 1 specific articulable facts, together with rational inferences from those facts, that when

 2 judged objectively, would lead a reasonable person to believe criminal activity

 3 occurred or was occurring.” Id. ¶ 8 (internal quotation marks and citation omitted).

 4 “A police officer may stop a vehicle if he has an objectively reasonable suspicion that

 5 the motorist has violated a traffic law.” State v. Vandenberg, 2002-NMCA-066, ¶ 17,

 6 132 N.M. 354, 48 P.3d 92, rev’d on other grounds, 2003-NMSC-030, 134 N.M. 566,

 7 81 P.3d 19. “The subjective belief of the officer does not in itself affect the validity

 8 of the stop; it is the evidence known to the officer that counts, not the officer’s view

 9 of the governing law.” State v. Hubble, 2009-NMSC-014, ¶ 8, 146 N.M. 70, 206 P.3d
10 579 (internal quotation marks and citation omitted). “[I]f an officer mistakenly

11 believes that certain conduct violates one statute, but that conduct in fact violates a

12 different statute, reasonable suspicion exists to stop the suspect despite the officer’s

13 mistake of law.” State v. Moseley, 2014-NMCA-033, ¶ 15, 320 P.3d 517. “[W]e can

14 ignore [an officer’s] inappropriate reference to [the wrong statute] in the citation [he]

15 prepare[s]. If his observations provided reasonable grounds to believe that another

16 statute was being violated, . . . the stop was valid, regardless of his incorrect

17 understanding of the law.” State v. Munoz, 1998-NMCA-140, ¶ 9, 125 N.M. 765, 965

18 P.2d 349.




                                               6
 1 DISCUSSION

 2   {8}   Defendant argues that both courts below erred in construing the requirements

 3 of the New Mexico Motor Vehicle Code, NMSA 1978, §§ 66-1-1 to -8-141 (1978,

 4 as amended through 2016), specifically Section 66-3-805(A) and (C) (tail lamps), and

 5 in determining whether the facts of this case gave rise to reasonable suspicion that

 6 Defendant was operating a vehicle in violation thereof. The State argues that Deputy

 7 Martinez’s testimony supported a conclusion that he had reasonable suspicion to

 8 investigate a potential equipment violation under either Sections 66-3-805(A) or (C).

 9 The State also challenges the district court’s conclusion that “there can be no

10 violation of Section 66-3-801 with respect to defective tail[]lights without reference

11 to Section 66-3-805” and argues that Section 66-3-801(A) provided an independent

12 basis for a violation because Defendant’s left taillight was “in such unsafe condition

13 as to endanger any person.” We consider the parties’ arguments in turn and,

14 ultimately, whether the facts in the record support the conclusion that Deputy

15 Martinez had reasonable suspicion that Defendant was committing a traffic violation

16 by driving a vehicle with a malfunctioning taillight.

17 Section 66-3-805(A)

18   {9}   Defendant argues that there are insufficient facts to support a finding that

19 Deputy Martinez had reasonable suspicion that Defendant violated Section 66-3-


                                             7
 1 805(A) by driving a vehicle with a left taillight in which the larger upper bulb was not

 2 working. In order to have such reasonable suspicion, the officer must be able to

 3 articulate facts that would support a reasonable inference that the subject vehicle’s

 4 taillights failed to “emit a red light plainly visible from a distance of [500] feet to the

 5 rear.” Section 66-3-805(A); see Dopslaf, 2015-NMCA-098, ¶ 8. Here, Deputy

 6 Martinez conceded that he was never 500 feet or more away from Defendant’s vehicle

 7 and that his opinion that Defendant’s vehicle would not be visible at a distance of 500

 8 feet was “an assumption based off of prior inciden[ts he has] had viewing vehicles.”

 9 Both the metropolitan court and the district court agreed that Deputy Martinez’s

10 testimony failed to establish facts that would support reasonable suspicion of a

11 violation based on Section 66-3-805(A). We, too, conclude that Deputy Martinez’s

12 speculative testimony as to whether Defendant’s left taillight would or would not

13 have been visible from 500 feet away is insufficient to establish reasonable suspicion.

14 See State v. Martinez, 2015-NMCA-051, ¶ 15, 348 P.3d 1022 (“The constitutionality

15 of a stop premised upon reasonable suspicion cannot be based upon speculation or

16 conjecture.”), cert. granted, 2015-NMCERT-005, 367 P.3d 441.

17 Section 66-3-805(C)

18   {10}   Defendant next argues that the district court improperly affirmed his

19 convictions based on its interpretation of Section 66-3-805(C) as providing an


                                                8
 1 alternative basis for finding that Deputy Martinez had reasonable suspicion that

 2 Defendant was violating the law. Section 66-3-805(C) provides, in its entirety:

 3                 Either a tail lamp or a separate lamp shall be so constructed and
 4          placed as to illuminate with a white light the rear registration plate and
 5          render it clearly legible from a distance of [50] feet to the rear. Any tail
 6          lamp or tail lamps, together with any separate lamp for illuminating the
 7          rear registration plate, shall be so wired as to be lighted whenever the
 8          headlamps or auxiliary driving lamps are lighted.

 9 Divorcing the provision’s second sentence from the first, the district court construed

10 the second sentence to “mean that if a tail lamp is wired to be lighted, it must be lit

11 when it is dark.” Applying its interpretation of Section 66-3-805(C) to the facts, the

12 district court noted that Deputy Martinez “articulated facts to support a reasonable

13 suspicion [that] Defendant violated Section 66-3-801 because his tail[]lights were not

14 lit as required by Section 66-3-805(C).”

15   {11}   We conclude that the district court erred in interpreting Section 66-3-805(C).

16 “When expounding a statute, we must not be guided by a single sentence or member

17 of a sentence, but look to the provisions of the whole law, and to its object and

18 policy.” Starko, Inc. v. N.M. Human Servs. Dep’t, 2014-NMSC-033, ¶ 35, 333 P.3d
19 947 (internal quotation marks and citation omitted). Read in its entirety, Section 66-3-

20 805(C) deals primarily, if not exclusively, with illumination of the rear registration

21 plate. The first sentence requires that the license plate be visible 50 feet away. The

22 second sentence, requiring any tail lamp or lamps to “be so wired as to be lighted” in

                                                 9
 1 conjunction with headlamps, can best be understood as further requiring that the tail

 2 lamps and rear registration plate area illuminate simultaneously with headlamps.

 3 Because the gravamen of Section 66-3-805(C) is directed toward the license plate

 4 being illuminated and there was no testimony whatsoever regarding whether or not

 5 Defendant’s license plate was, or any indication that the requisite wiring was

 6 unlinked to the headlamps, the district court improperly relied upon Section 66-3-

 7 805(C) to find that Deputy Martinez had reasonable suspicion of a violation based

 8 solely upon a partial failure of one taillight to fully illuminate.

 9   {12}   At this juncture of the analysis, Defendant appears to argue that our inquiry

10 ends and reversal is required because Deputy Martinez failed to articulate facts

11 sufficient to support the existence of reasonable suspicion that Defendant had

12 violated Section 66-3-805(A) or (C) and because there is no independent basis for a

13 taillight violation under Section 66-3-801(A). We disagree and next consider the

14 State’s contention that defective taillights could constitute a violation of Section 66-

15 3-801(A) even absent a per se violation of Section 66-3-805.

16 Section 66-3-801(A)

17   {13}   The State directs us to Munoz, where this Court construed Section 66-3-801(A)

18 as “providing three alternative ways that a vehicle would be covered” by the statute:

19          (1) it is in such unsafe condition as to endanger any person, (2) it does
20          not contain those parts or is not at all times equipped with such lamps

                                               10
 1        and other equipment in proper condition and adjustment as is required
 2        by Sections 66-3-801 through 66-3-887, or (3) it is equipped in any
 3        manner that is in violation of those sections.

 4 Munoz, 1998-NMCA-140, ¶ 10 (internal quotation marks omitted). Given our

 5 previous analysis regarding Section 66-3-805—the only one of the sections

 6 referenced in the second and third alternatives under Section 66-3-801(A) applicable

 7 to taillights—we need only examine what constitutes a violation under the first

 8 alternative. Discussing the requirement that vehicles be safe, the Munoz Court stated

 9 that “it is a misdemeanor to drive on the highway a vehicle that is in such unsafe

10 condition as to endanger any person.” Id. (internal quotation marks omitted). While

11 references to the equipment requirements of Sections 66-3-801 to -887 in the second

12 and third alternatives establish what could be considered per se violations, Munoz

13 explains that the language referring to vehicles “in such unsafe condition as to

14 endanger any person” establishes an alternative way of violating the statute even

15 where a vehicle’s equipment is otherwise compliant with Sections 66-3-801 to -887.

16 Munoz, 1998-NMCA-140, ¶ 10 (internal quotation marks omitted). Thus, Section 66-

17 3-801 penalizes drivers who drive “a vehicle that is in an unsafe condition, regardless

18 of whether it is being driven unsafely at the time. . . . It is the risk of harm, not its

19 realization[,] that counts.” Munoz, 1998-NMCA-140, ¶ 12. We understand Section

20 66-3-801(A) to effectively declare that a vehicle not equipped in compliance with the


                                              11
 1 requirements of Sections 66-3-801 to -887 is “unsafe” as a matter of law, and to also

 2 allow for situations where properly-equipped vehicles may nonetheless be considered

 3 “unsafe” where specific facts establish that the vehicle’s “unsafe condition . . .

 4 endanger[s] any person.” Section 66-3-801(A); see, e.g., Munoz, 1998-NMCA-140,

 5 ¶ 11 (explaining that “not all windshield cracks obscure the driver’s vision, at least

 6 not enough to constitute a safety hazard. But when they do constitute such a hazard,

 7 one who drives the vehicle creates a danger to the public that is prohibited by Section

 8 66-3-801”). We thus agree with the State that the district court was incorrect to

 9 conclude that there can be no violation of Section 66-3-801(A) with respect to

10 taillights without reference to Section 66-3-805. The question then becomes whether

11 the facts in this case support an independent finding of a violation of Section 66-3-

12 801(A) based on the “unsafe condition” provision.

13   {14}   The State argues that Deputy Martinez articulated a “general safety concern”

14 that other drivers would not be able to see Defendant’s vehicle when approaching

15 from the rear because of Defendant’s partial taillight malfunction. The State points

16 to Deputy Martinez’s testimony that he was concerned about the taillight not working

17 properly “due to visibility,” meaning that he thought the taillight was “not a large

18 enough light to give other drivers proper awareness of the vehicle.” This, the State

19 claims, was sufficient evidence to support a finding that Defendant’s vehicle was “in


                                             12
 1 such unsafe condition as to endanger any person” in violation of Section 66-3-

 2 801(A), thereby supporting the conclusion that Deputy Martinez had reasonable

 3 suspicion to stop Defendant. We disagree.

 4   {15}   When asked to describe the traffic in the area at the time, Deputy Martinez

 5 stated, “[t]here were a few other vehicles, not within the immediate area, but there

 6 were a few other vehicles on the road. It was light but very little traffic, but there were

 7 other vehicles on the roadway.” Deputy Martinez neither testified that he could not

 8 see Defendant’s vehicle nor articulated facts from which it could be inferred that

 9 Deputy Martinez believed that either he, Defendant, or any other person was

10 “endangered” by the condition of the left taillight. As with the insufficiency of

11 Deputy Martinez’s assumption that he would not have been able to see Defendant’s

12 taillights had he been more than 500 feet away, his testimony regarding what the State

13 describes to be a “general safety concern” does not meet the constitutional

14 requirement of a particularized suspicion to support its reasonableness. See State v.

15 Jason L., 2000-NMSC-018, ¶ 20, 129 N.M. 119, 2 P.3d 856 (“A reasonable suspicion

16 is a particularized suspicion, based on all the circumstances that a particular

17 individual, the one detained, is breaking, or has broken, the law.”). While we agree

18 with the State that it is possible for a vehicle’s partially-malfunctioning taillight to

19 give rise to reasonable suspicion of a violation of Section 66-3-801(A)’s “unsafe


                                               13
 1 condition” provision without reference to Section 66-3-805, we disagree that the

 2 factual record of this case supports that conclusion. See State v. Anaya, 2008-NMCA-

 3 020, ¶ 19, 143 N.M. 431, 176 P.3d 1163 (considering whether there was sufficient

 4 evidence to support reasonable suspicion of a violation of New Mexico’s turn signal

 5 statute, Section 66-7-325(A), which requires the use of a turn signal “in the event any

 6 other traffic may be affected by [the vehicle’s] movement[,]” and concluding that

 7 while “there could be cases in which the officer’s vehicle could be considered

 8 affected traffic, . . . [i]n our case, the facts as articulated by the officer do not support

 9 violation of the turn signal law”), abrogated on other grounds by Dopslaf, 2015-

10 NMCA-098.

11 Whether Any Other Provision of the Motor Vehicle Code Provided a Reasonable
12 Basis for the Stop

13   {16}   “Our obligation as a reviewing court is to objectively judge the circumstances

14 known to the officer to determine whether from the circumstances a reasonable

15 person would believe that criminal activity occurred or was occurring.” State v.

16 Goodman, 2017-NMCA-010, ¶ 14, 389 P.3d 311. As a reviewing court, we consider

17 the facts in the record, which Defendant does not dispute, and determine whether they

18 could support reasonable suspicion of a violation of the Motor Vehicle Code on other

19 grounds. See Hubble, 2009-NMSC-014, ¶ 29 (explaining that the reviewing court

20 must still determine “if there were other facts surrounding the officer’s decision to

                                                14
 1 conduct the traffic stop that could provide the objective grounds for reasonable

 2 suspicion”); State v. Gallegos, 2007-NMSC-007, ¶ 26, 141 N.M. 185, 152 P.3d 828

 3 (holding that the appellate court will affirm the district court’s decision if it is right

 4 for any reason, so long as it is not unfair to the appellant); State v. Wilson, 1998-

 5 NMCA-084, ¶ 17, 125 N.M. 390, 962 P.2d 636 (“Appellate courts usually apply the

 6 right for any reason basis of affirmance to strictly legal questions.”). The ultimate

 7 question in a reasonable suspicion challenge is “whether the facts available to the

 8 officer warrant the officer, as a person of reasonable caution, to believe the action

 9 taken was appropriate.” Hubble, 2009-NMSC-014, ¶ 8. Thus “in evaluating the

10 propriety of a vehicle stop, the reasonable, experienced officer standard allows

11 consideration of all facts that the officer knew at the time, whether or not the officer

12 actually considered or later verbalized those factors as the reason for the stop.” State

13 v. Vargas, 1995-NMCA-091, ¶ 13, 120 N.M. 416, 902 P.2d 571. In other words, if

14 there is another statutory basis for supporting Deputy Martinez’s suspicion that

15 Defendant was violating the law by driving a vehicle with a taillight whose larger

16 upper bulb was not lit, the stop was reasonable.

17   {17}   We begin by observing that operating a motor vehicle upon public highways

18 in New Mexico is a privilege, not a right. See, e.g., § 66-1-4.16(S) (defining

19 “suspension” as used within the Motor Vehicle Code as meaning that “a person’s


                                               15
 1 driver’s license and privilege to drive a motor vehicle on the public highways are

 2 temporarily withdrawn” (emphasis added)); In re Suazo, 1994-NMSC-070, ¶ 31, 117

 3 N.M. 785, 877 P.2d 1088 (Baca, J., specially concurring) (explaining that “operating

 4 a motor vehicle in New Mexico is a privilege, not a right”). Our Legislature has

 5 enumerated in the Motor Vehicle Code the many responsibilities and obligations that

 6 accompany that privilege. See §§ 66-1-1 to -8-141. As discussed above, in Sections

 7 66-3-801 to -887 the Legislature set forth specific, technical, equipment-related

 8 requirements for all motor vehicles and provided in Section 66-3-801(A) that failure

 9 to comply with those requirements constitutes a misdemeanor. The Legislature further

10 provided that drivers must ensure that the equipment on their vehicle is generally in

11 “good working order” in order to operate the vehicle on public highways. Section 66-

12 3-901 (“No person shall drive or move on any highway any motor vehicle . . . unless

13 the equipment upon every vehicle is in good working order and adjustment as

14 required in the Motor Vehicle Code.”).

15   {18}   We understand Section 66-3-901 to impose an additional requirement—that the

16 equipment on driven vehicles function properly—above and beyond those

17 specifically provided for in Sections 66-3-801 to -887. The dissent’s criticism of this

18 analysis mistakes that it expands upon the more specific taillight equipment

19 requirements of Section 66-3-805. See Dissent ¶ 24. Section 66-3-805(A), however,


                                             16
 1 establishes specific visibility requirements separate and apart from Section 66-3-

 2 901’s requirement that equipment on a vehicle, including within the vehicle’s tail

 3 lamps, operate properly. In other words, the statutes reflect different purposes, do not

 4 overlap, operate independently from one another, and neither conflict with nor render

 5 a nullity the requirements of the other. Our analysis is further guided by the rule that

 6 the statute or statutes whose construction is in question are to “be read in connection

 7 with other statutes concerning the same subject matter[.]” Quantum Corp. v. N.M.

 8 Taxation & Revenue Dep’t, 1998-NMCA-050, ¶ 8, 125 N.M. 49, 956 P.2d 848. While

 9 we acknowledge that Section 66-3-801(A) requires that all vehicles be equipped “in

10 proper condition and adjustment as is required by Sections 66-3-801 through 66-3-

11 887[,]” we conclude that the Legislature intended for the “good working order”

12 requirement in Section 66-3-901 to be understood differently than Section 66-3-

13 801(A)’s “proper condition” provision. Cf. Am. Fed’n of State, Cty. & Mun. Emps.

14 (AFSCME) v. City of Albuquerque, 2013-NMCA-063, ¶ 5, 304 P.3d 443 (“Statutes

15 must also be construed so that no part of the statute is rendered surplusage or

16 superfluous[.]” (internal quotation marks and citation omitted)). A plain reading of

17 Section 66-3-901 leads to the conclusion that the Legislature intends that all

18 equipment on a vehicle be in not only working order but good working order, which

19 requirement applies to not only Sections 66-3-801 to -887 but the entire Motor


                                              17
 1 Vehicle Code, of which Section 66-3-901 itself is a part. See Duhon,

 2 2005-NMCA-120, ¶ 10 (“When the language in a statute is clear and unambiguous,

 3 we give effect to that language and refrain from further statutory interpretation.”).

 4   {19}   The uncontroverted facts, here, are that Deputy Martinez noticed that the left

 5 taillight on Defendant’s vehicle was “not working properly.” Specifically, the entire

 6 upper, larger portion of the taillight was not lit. In his statement of appellate issues

 7 to the district court, Defendant acknowledged that he “had one tail[light] that was not

 8 working at 100 per[]cent” and described the left taillight as “not working perfectly[.]”

 9 But applying Section 66-3-901, Defendant’s contention that “the light, maybe a bulb,

10 being out was not reason enough to pull over [Defendant]” is incorrect. A taillight

11 bulb being burned out means that not all equipment on Defendant’s vehicle was in

12 working order, let alone good working order as required by Section 66-3-901. Thus,

13 while a bulb being out may not have been enough to give rise to reasonable suspicion

14 of a per se violation of Section 66-3-805(A) or (C) or an “unsafe condition” violation

15 of Section 66-3-801(A), it was enough to establish reasonable suspicion of a violation

16 of Section 66-3-901 to justify the ensuing stop. See Hubble, 2009-NMSC-014, ¶ 9

17 (explaining that “[t]he determination of whether [an officer] had reasonable suspicion

18 to make [a] traffic stop does not hinge on whether [the d]efendant actually violated

19 the underlying . . . statute”); Moseley, 2014-NMCA-033, ¶ 15; Munoz, 1998-NMCA-


                                              18
 1 140, ¶ 9. Ultimately, we conclude that it can hardly be considered unreasonable, as

 2 would Judge Garcia in this circumstance, for an officer to have reasonable suspicion

 3 that the law is being violated when he observes a malfunctioning light on a vehicle

 4 that is being driven on a public highway at night. See Dissent ¶¶ 28-29. But Section

 5 66-3-901 does not require that an officer look askance in some instances in which a

 6 vehicle’s equipment is not in good working order; rather, it requires vehicles’

 7 equipment to operate properly. To hold that an officer lacks reasonable suspicion to

 8 pull over a vehicle in New Mexico upon observation of a taillight bulb not

 9 illuminating would be markedly inconsistent with the purpose of the Motor Vehicle

10 Code as applicable to the privilege that is driving in New Mexico. See State v.

11 Herrera, 1974-NMSC-037, ¶ 6, 86 N.M. 224, 522 P.2d 76 (explaining that courts

12 “will not construe statutes to achieve an absurd result or to defeat the intended object

13 of the [L]egislature”). Because Deputy Martinez articulated specific facts indicating

14 that the equipment on Defendant’s vehicle was “not working properly”—i.e., was not

15 in good working order—he had reasonable suspicion to believe that a traffic law,

16 even if not the one he had in mind at the time or at trial, was being violated.

17 Defendant’s Claim Under the New Mexico Constitution

18   {20}   In his reply brief, Defendant raises for the first time a claim under Article II,

19 Section 10 of the New Mexico Constitution. Defendant couches his new argument as


                                               19
 1 responding to the State’s citation in its answer brief to Heien v. North Carolina, ___

 2 U.S. ___, 135 S. Ct. 530 (2014), as support for the proposition that the Fourth

 3 Amendment of the United States Constitution permits investigatory traffic stops by

 4 officers based on mistakes of law. We initially note that our case law is clear that the

 5 New Mexico Constitution affords no greater protection against investigatory traffic

 6 stops than does the Fourth Amendment. See State v. Yazzie, 2016-NMSC-026, ¶ 38,

 7 376 P.3d 858 (“Although we have interpreted Article II, Section 10 to provide

 8 broader protections against unreasonable search and seizure than the Fourth

 9 Amendment in some contexts, we have never interpreted the New Mexico

10 Constitution to require more than a reasonable suspicion that the law is being or has

11 been broken to conduct a temporary, investigatory traffic stop[.]” (citation omitted)).

12 We next note that Heien does not alter the basic reasonable suspicion analysis under

13 the Fourth Amendment but merely provides that an officer’s mistake of law, if

14 reasonable, does not make a stop per se unreasonable and thus a violation of the

15 Fourth Amendment. See Heien, 135 S. Ct. at 539 (explaining that “the mistake of law

16 relates to the antecedent question of whether it was reasonable for an officer to

17 suspect that the defendant’s conduct was illegal. If so, there was no violation of the

18 Fourth Amendment in the first place”). Defendant appears to argue that Heien creates

19 a novel opportunity to consider whether the New Mexico Constitution affords more


                                              20
 1 expansive protection than the Fourth Amendment in the context of investigatory stops

 2 based on reasonable mistakes of law, thus potentially excusing his failure to preserve

 3 this challenge below. However, we need not reach that issue because the basis for our

 4 affirmance is not that Deputy Martinez made a reasonable mistake of law, making it

 5 unnecessary for us to consider whether Defendant should be permitted to make an

 6 unpreserved challenge in light of Heien. Moreover, we note that Defendant does

 7 nothing more to develop his argument than provide an explanation regarding why he

 8 did not raise this issue below and cite a single, distinguishable case for the

 9 proposition that “the New Mexico Constitution provides greater protection [regarding

10 mistakes of law] as the exclusion of evidence illegally obtained does not rely upon

11 deterrent effect or judicial integrity but rather vindicates the right of the individual

12 and effectuates the law of the pending case.” As is well-established practice in

13 appellate review, we decline to speculate as to what the specific basis for Defendant’s

14 argument may be. See State v. Guerra, 2012-NMSC-014, ¶ 21, 278 P.3d 1031

15 (explaining that appellate courts are under no obligation to review unclear or

16 undeveloped arguments); cf. Elane Photography, LLC v. Willock, 2013-NMSC-040,

17 ¶ 70, 309 P.3d 53 (“To rule on an inadequately briefed issue, this Court would have

18 to develop the arguments itself, effectively performing the parties’ work for them. . . .




                                              21
 1 This creates a strain on judicial resources and a substantial risk of error.” (citation

 2 omitted)).

 3 CONCLUSION

 4   {21}   Because Deputy Martinez had reasonable suspicion to stop Defendant’s

 5 vehicle, we affirm his convictions.

 6   {22}   IT IS SO ORDERED.



 7                                                _________________________________
 8                                                J. MILES HANISEE, Judge


 9 I CONCUR:


10 _________________________________
11 STEPHEN G. FRENCH, Judge


12 TIMOTHY L. GARCIA, Judge (dissenting).




                                             22
 1 GARCIA, Judge (dissenting).

 2   {23}   I respectfully dissent in this case. Section 66-3-901 did not provide an

 3 additional, independent criminal basis to violate the Motor Vehicle Code and thereby

 4 establish reasonable suspicion for Deputy Martinez to stop Defendant’s vehicle.

 5 Because the majority’s ruling is one of “first impression” and focuses on statutory

 6 construction to arrive at a right for any reason determination, my analysis shall

 7 address each distinct issue separately.

 8   {24}   First, both the majority and I could find no New Mexico case to support the

 9 position that Section 66-3-901 provides an independent basis to establish a “criminal

10 violation” of the Motor Vehicle Code, either in general or specifically, and that the

11 present state of our judicial precedent only recognizes criminal lighting violations that

12 are based upon the specific lighting requirements set forth in Sections 66-3-801 to -

13 805. See Majority Opinion, ¶¶ 16-19. The original predecessor to Section 66-3-901

14 was NMSA 1953, Section 64-21-1(a) (1953). Historically, a statutory requirement for

15 safety inspections and certificates also existed and required a state approval certificate

16 for all motor vehicles. See NMSA 1953, § 64-21-2 to -4 (1953).

17   {25}   Under the statutory scheme involving an official certificate of inspection and

18 approval, our Supreme Court recognized that civil liability could exist against the

19 owner of an uncertified vehicle in order to establish a presumption of civil negligence


                                               23
 1 based upon the “defective condition of the brakes” and the requirements of Sections

 2 64-21-1 to -8 (1953). See Ferran v. Jacquez, 1961-NMSC-072, ¶¶ 5, 7, 12-18, 68

 3 N.M. 367, 362 P.2d 519 (recognizing the potential for civil liability against the owner

 4 of an uncertified vehicle, a misdemeanor offense under NMSA 1953, Section 64-20-1

 5 (1953), when the owner’s son lent the uncertified vehicle to another person and it

 6 quickly caused an accident due to defective condition of the brakes). However, our

 7 appellate courts have never recognized Section 64-21-1 (1953) and its present-day

 8 successor, Section 66-3-901, as the basis for establishing a misdemeanor crime

 9 arising from a lighting equipment violation that is more specifically addressed under

10 the other provisions of the Motor Vehicle Code. Majority Opinion ¶¶ 17-18; see State

11 v. Creech, 1991-NMCA-012, ¶ 12, 111 N.M. 490, 806 P.2d 1080 (recognizing that

12 the detention of a motor vehicle “is forbidden” unless the officers have probable

13 cause, or at least reasonable suspicion, to believe that the vehicle is “subject to

14 seizure under applicable criminal laws” (emphasis added) (internal quotation marks

15 and citation omitted)). As emphasized below, the majority’s sua sponte criminal

16 expansion of Section 66-3-901 on a right for any reason basis appears to be an error

17 because it prioritizes this general statute over conflicting wording contained in the

18 more specific lighting equipment statutes.




                                             24
 1   {26}   Second, the right for any reason doctrine only applies when it is not unfair to

 2 the appellant. See Gallegos, 2007-NMSC-007, ¶ 26 (recognizing that the appellate

 3 courts “will affirm the trial court’s decision if it was right for any reason so long as

 4 it is not unfair to the appellant”). In this case of first impression, it would be unfair

 5 to Defendant to expand Section 66-3-901 to establish an independent criminal basis

 6 for liability under the Motor Vehicle Code when Defendant had no opportunity to

 7 respond to the majority’s new argument addressing the application of various

 8 principles of statutory construction. See Freeman v. Fairchild, 2015-NMCA-001,

 9 ¶ 29, 340 P.3d 610 (recognizing that it is unfair to apply the right for any reason

10 doctrine where the appellant “had no opportunity . . . to respond to the unasserted

11 argument”).

12   {27}   Third, by applying the appropriate rule of statutory construction, Section 66-3-

13 901 would not establish an independent criminal basis for vehicle lighting violations

14 under the Motor Vehicle Code. See State v. Blevins, 1936-NMSC-052, ¶ 12, 40 N.M.
15 367, 60 P.2d 208 (agreeing “that all of the canons of interpretation that apply to civil

16 statutes apply to criminal statutes, . . . [including] the canon that they are to be strictly

17 construed[, therefore] . . . the special statute controlled the general act, and the

18 government had no election as to which it would proceed [to prosecute] under, the

19 question being a judicial one”). The critical language in Section 66-3-901 is very


                                                25
 1 general and broadly worded, in that it restricts the driving of any motor vehicle on

 2 any highway “unless the equipment upon every vehicle is in good working order and

 3 adjustment as required in the Motor Vehicle Code [Section 66-1-1].” (Emphasis

 4 added.) The majority does not dispute that there are numerous vehicle equipment

 5 provisions set forth in the Motor Vehicle Code that address the specific conditions

 6 and functionality of various equipment on a vehicle, and the only specific statutory

 7 basis for misdemeanor lighting violations applicable in the present case are set forth

 8 in Sections 66-3-801 to -805. See Majority Opinion ¶¶ 8-18.

 9   {28}   When applying the general/specific rule of statutory construction to the

10 conflicting language between Sections 66-3-801 to -805 (the more specific statutes)

11 and Section 66-3-901 (the general statute), the more specific statutory provisions

12 would take precedence over the general statute so that the two statutes will be

13 harmonized and each is given effect. See Albuquerque Commons P’ship v. City

14 Council of City of Albuquerque, 2011-NMSC-002, ¶ 23, 149 N.M. 308, 248 P.3d 856

15 (“When faced with two provisions addressing the same topic, we resort to the familiar

16 principle of statutory construction: a statute dealing with a specific subject will be

17 considered an exception to, and give effect over, a more general statute.” (internal

18 quotation marks and citations omitted)); State v. Santillanes, 2001-NMSC-018, ¶ 18,

19 130 N.M. 464, 27 P.3d 456 (recognizing the general/specific rule of statutory


                                             26
 1 construction to apply in circumstances where “conduct in one group of statutes

 2 resulted in an irreconcilable conflict with the apparent criminalization of the same

 3 conduct in another statute”); State v. Cleve, 1999-NMSC-017, ¶ 25, 127 N.M. 240,

 4 980 P.2d 23 (acknowledging that “the general/specific statute rule determines

 5 whether the Legislature intended to limit the discretion of the prosecutor in its

 6 selection of charges”). Here, the two statutes are factually in conflict because a

 7 vehicle with a taillight bulb that is not “in good working order” in violation of

 8 Section 66-3-901 can still emit sufficient lighting from other bulbs to be “plainly

 9 visible from a distance of five hundred feet to the rear” pursuant to Section 66-3-

10 805(A). See State ex rel. Madrid v. UU Bar Ranch Ldt. P’ship, 2005-NMCA-079,

11 ¶ 20, 137 N.M. 719, 114 P.3d 399 (recognizing that “the general/specific rule of

12 statutory construction is only applicable when the two statutes are in conflict”); State

13 ex rel. Stratton v. Gurley Motor Co., 1987-NMCA-063, ¶ 9, 105 N.M. 803, 737 P.2d
14 1180 (emphasizing that the “specific statute controls over a general statute dealing

15 with the same subject matter [and] . . . the same conduct . . . [where] conflicting

16 statutory provisions [exist and the] . . . repugnancy cannot possibly be harmonized”

17 (citations omitted)).

18   {29}   Because Deputy Martinez never determined whether Defendant’s right taillight

19 was sufficiently illuminated by the other bulb to be visible from a distance of 500 feet


                                              27
 1 to the rear, the majority has already determined that a violation of the more specific

 2 statute, Section 66-3-805(A), cannot stand even if a violation of the more general

 3 statute, Section 66-3-901 can be recognized. Majority Opinion ¶¶ 9, 18-19. As a

 4 result, the majority’s “right for any reason” determination recognizing an ability to

 5 prosecute Defendant under Section 66-3-901 clearly violates the general/specific rule

 6 of statutory construction and effectively makes Section 66-3-805(A) irrelevant and

 7 incapable of harmonization with Section 66-3-901 in this case. See Cleve, 1999-

 8 NMSC-017, ¶ 18 (recognizing that the Legislature did not intend for the general

 9 criminal statute protecting cruelty to animals to apply to hunting activities governed

10 by specific game and fish statutes); Blevins, 1936-NMSC-052, ¶¶ 7, 13 (reversing the

11 defendant’s conviction under the more general statute by applying “the rule [that] is

12 stated as follows: Where there is one statute dealing with a subject in general and

13 comprehensive terms, and another dealing with a part of the same subject in a more

14 minute and definite way, the two should be read together and harmonized, if possible,

15 with a view to give effect to a consistent legislative policy; but to the extent of any

16 necessary repugnancy between them, the special statute, or the one dealing with the

17 common subject matter in a minute way, will prevail over the general statute, unless

18 it appears that the [L]egislature intended to make the general act controlling”); State

19 v. Parson, 2005-NMCA-083, ¶¶ 14-19, 137 N.M. 773, 115 P.3d 236 (addressing the


                                             28
 1 continuing validity of the general/specific rule applied in Cleve and its continuing

 2 application to crimes involving free-roaming, wild animals). As a result, the

 3 Defendant was not subject to criminal prosecution under Section 66-3-901 of the

 4 Motor Vehicle Code. This general statute, requiring equipment in good working

 5 order, was not a proper “right for any reason” alternative basis to establish reasonable

 6 suspicion that a crime was being committed and authorize Deputy Martinez to stop

 7 Defendant’s vehicle.

 8   {30}   In conclusion, I do not concur with the result reached by the majority, and

 9 Defendant’s conviction should be reversed.


10                                         __________________________________
11                                         TIMOTHY L. GARCIA, Judge




                                              29